                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )          Case No. 5:21-CV-06030-DGK
             v.                                  )
                                                 )
BRIDGETT ROBBINS                                 )
                                                 )
                              Defendant.         )

                       ORDER GRANTING DEFAULT JUDGMENT

       Now before the Court is the Government’s motion for default judgment against Defendant

Bridgett Robbins. ECF No. 6. The Government seeks a judgment representing 1) Defendant’s

federal income tax liabilities for tax years 2008, 2009, 2010, 2011, 2016, and 2017, plus accrued

interest, statutory additions and fees (“Count I”), and 2) federal trust fund recovery penalties

assessed against Defendant pursuant to 26 U.S.C. § 6672 for the periods ending December 31,

2011, December 31, 2012, December 31, 2013, December 31, 2014, and December 31, 2015, along

with accrued interest and penalties (“Count II”). On Count I, the Government seeks $1,436,233.29

plus statutory interest and additions accruing after January 8, 2021. On Count II, the Government

seeks $141,943.79 plus statutory interest and additions accruing after January 8, 2021.

       Defendant failed to plead or otherwise defend, and the Clerk of Court entered a Default on

May 13, 2021. ECF No. 5. Defendant is not in military service. Aff., ECF No. 6- 2; see 50 U.S.C.

§ 3931.    Additionally, Defendant is neither a minor nor an incompetent person, and the

Government’s claim is for a sum that can be made certain by computation. Aff., ECF No. 6-2; see

Fed. R. Civ. P. 55(b)(1). The Government’s motion for default judgment is therefore GRANTED.
       On Count I, the Government is entitled to recover $1,436,233.29 plus statutory interest and

additions accruing according to 26 U.S.C. § 6621 after January 8, 2021. On Count II, the

Government is entitled to recover $141,943.79 plus statutory interest and additions accruing

according to 26 U.S.C. § 6621 after January 8, 2021.

       The Clerk of the Court is directed to enter final judgment.

       IT IS SO ORDERED.

Dated: July 2, 2021                                  /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT
